RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 6/8/2021 have been received. In the response filed on 6/8/2021, claims 1, 2, 5, and 11 were amended; and claims 14-19 were added. 
Claims 1-9, 11, 12, and 14-19 are pending. Claims 10 and 13 are canceled. Claims 1-9, 11, 12, and 14-19 are rejected. 

Withdrawn Rejections
The 35 USC 112 rejection of claim 5, made of record in the office action mailed on 3/8/2021, have been withdrawn due to applicant’s amendment filed on 6/8/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of pre-AIA  35 U.S.C. 102(b):
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 102(A)(1):
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 11, and 14-18 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(b) as being anticipated by Weida et al., WO 2016/014519 A1. 
Regarding claim 1: Weida discloses infant formula (para 0005) comprising protein (para 00100), carbohydrate (para 00100) and fat (para 00100). 
wherein the major source of protein is potato protein 
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02.
In the present case, Weida discloses at least one non-dairy protein may be potato protein (para 0012). Since Weida clearly names the species (potato protein), the species (potato protein) is anticipated. 
With respect to the “major source of protein”: Selecting potato protein as the protein means potato protein is the only protein source. The only protein source is within the breadth of the recited “major source of protein”. 
With respect to the negative limitation that “the infant formula does not contain any probiotic”: Weida discloses probiotics are optional alternative ingredients (“In some embodiments, the nutritional powders may comprise a compound selected from the group of beta-hydroxyl beta-methyl butyrate, L-leucine, beta-alanine, epigallocatechin gallate, human milk oligosaccharides, prebiotics, probiotics, and combinations thereof”, emphasis added, para 00177). Since probiotics are optional, Weida does not require the presence of probiotics. Therefore, Weida is encompassed within the breadth of the negative limitation that “the infant formula does not contain any probiotic”. 
Regarding claim 2: Selecting potato protein as the protein means potato protein is the only protein source. The only protein source is 100% of the protein. Therefore, Weida is within the breadth of the recited “at least about 75% by weight of the total protein is potato protein”. 
Regarding claim 3: Weida discloses intact protein (not be hydrolyzed, para 00113), partially hydrolyzed protein (para 00113), and extensively hydrolyzed protein (hydrolyzed, para 00113). 
Regarding claim 4: Weida discloses free amino acids (para 00112). 

Regarding claim 6: Weida discloses the infant formula in the form of a powder (nutritional powder, para 0006).
Regarding claim 7: Weida discloses the infant formula in the form of a reconstituted powder (para 0060 and 0064).
Regarding claim 8: Weida discloses lactose (para 00156). 
Regarding claim 11: Weida discloses administering an infant formula to an infant (para 00223; 0077). 
Weida discloses infant formula (para 0005) comprising protein (para 00100), carbohydrate (para 00100) and fat (para 00100). 
wherein the major source of protein is potato protein 
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02.
In the present case, Weida discloses at least one non-dairy protein may be potato protein (para 0012). Since Weida clearly names the species (potato protein), the species (potato protein) is anticipated. 
With respect to the “major source of protein”: Selecting potato protein as the protein means potato protein is the only protein source. The only protein source is within the breadth of the recited “major source of protein”. 
With respect to the negative limitation that “the infant formula does not contain any probiotic”: Weida discloses probiotics are optional alternative ingredients (“In some embodiments, the nutritional powders may comprise a compound selected from the group of beta-hydroxyl beta-methyl butyrate, L-leucine, beta-alanine, epigallocatechin gallate, human milk oligosaccharides, prebiotics, probiotics, and combinations thereof”, emphasis added, para 00177). Since probiotics are optional, Weida does not require the presence of probiotics. Therefore, Weida is encompassed within the breadth of the negative limitation that “the infant formula does not contain any probiotic”. 

Regarding claim 15: Weida discloses intact protein (not be hydrolyzed, para 00113), partially hydrolyzed protein (para 00113), and extensively hydrolyzed protein (hydrolyzed, para 00113). 
Regarding claim 16: Weida discloses free amino acids (para 00112). 
Regarding claim 17: Weida discloses the protein functions as an emulsifier (para 0040). Weida discloses potato protein (para 0012).  
Regarding claim 18: Weida discloses lactose (para 00156). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11, and 14-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weida et al., WO 2016/014519 A1. 
If Weida fails to anticipate the claims, then Weida renders them obvious.
Regarding claim 1: Weida discloses infant formula (para 0005) comprising protein (para 00100), carbohydrate (para 00100) and fat (para 00100). 
wherein the major source of protein is potato protein 
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. Additionally, it has been held that the selection of a 
In the present case, Weida discloses at least one non-dairy protein may be potato protein (para 0012). Therefore, the selection of potato protein for use as the protein source is obvious. 
With respect to the “major source of protein”: The limitation is obvious for the following reasons. 
First, selecting potato protein as the protein means potato protein is the only protein source. The only protein source is within the breadth of the recited “major source of protein”. 
Second, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. MPEP 2144.05 II.
In the present case, Weida discloses at least one non-dairy protein may be potato protein (para 0012). Therefore, the concentration of potato protein (“major source of protein”) represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
With respect to the negative limitation that “the infant formula does not contain any probiotic”: Weida discloses probiotics are optional alternative ingredients (“In some embodiments, the nutritional powders may comprise a compound selected from the group of beta-hydroxyl beta-methyl butyrate, L-leucine, beta-alanine, epigallocatechin probiotics, and combinations thereof”, emphasis added, para 00177). Since probiotics are optional, Weida does not require the presence of probiotics. Therefore, Weida is encompassed within the breadth of the negative limitation that “the infant formula does not contain any probiotic”. 
Additionally, the discussion of MPEP 2144.07. In the present case, Weida does not require the presence of probiotics. Therefore, the non-selection of probiotics as an optional alternative ingredient is encompassed within the breadth of the negative limitation that “the infant formula does not contain any probiotic”.
Regarding claim 2: Selecting potato protein as the protein means potato protein is the only protein source. The only protein source is 100% of the protein. Therefore, Weida is within the breadth of the recited “at least about 75% by weight of the total protein is potato protein”. 
Regarding claim 3: Weida discloses intact protein (not be hydrolyzed, para 00113), partially hydrolyzed protein (para 00113), and extensively hydrolyzed protein (hydrolyzed, para 00113). 
Regarding claim 4: Weida discloses free amino acids (para 00112). 
Regarding claim 5: Weida discloses the protein functions as an emulsifier (para 0040). Weida discloses potato protein (para 0012).  
Regarding claim 6: Weida discloses the infant formula in the form of a powder (nutritional powder, para 0006).
Regarding claim 7: Weida discloses the infant formula in the form of a reconstituted powder (para 0060 and 0064).
Regarding claim 8: Weida discloses lactose (para 00156). 
Regarding claims 9 and 19: Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Weida discloses infant formulas having amounts of carbohydrate, lipid (fat), and protein in Table 1 (p. 31). 
The disclosed percent ranges of carbohydrate, lipid (fat), and protein are equivalent to the ranges calculated in g/100 kcal in the bottom table. 



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Calculations: 
Carbohydrate and protein have 4 calories per gram. Fats have 9 calories per gram.
Sample calculation for converting 1% Calories from carbohydrates to g carbohydrate/100 kcal: [1 kcal carbohydrate/100 kcal]*[1 g carbohydrate/4 kcal carbohydrate]= 0.25 g carbohydrate/100 kcal
Sample calculation for converting 5% Calories from fat to g fat/: [5 kcal fat/100 kcal]*[1 g fat/9 kcal fat]= 0.5556 g fat/100 kcal
Sample calculation for converting 2% Calories from protein to g protein / [2 kcal protein/100 kcal]*[1 g protein/4 kcal protein]= 0.5 g protein/100 kcal.

Regarding claim 11: Weida discloses administering an infant formula to an infant (para 00223; 0077). Weida discloses infant formula (para 0005) comprising protein (para 00100), carbohydrate (para 00100) and fat (para 00100). 
wherein the major source of protein is potato protein 
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. Additionally, it has been held that the selection of a 
In the present case, Weida discloses at least one non-dairy protein may be potato protein (para 0012). Therefore, the selection of potato protein for use as the protein source is obvious. 
With respect to the “major source of protein”: The limitation is obvious for the following reasons. 
First, selecting potato protein as the protein means potato protein is the only protein source. The only protein source is within the breadth of the recited “major source of protein”. 
Second, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. MPEP 2144.05 II.
In the present case, Weida discloses at least one non-dairy protein may be potato protein (para 0012). Therefore, the concentration of potato protein (“major source of protein”) represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
With respect to the negative limitation that “the infant formula does not contain any probiotic”: Weida discloses probiotics are optional alternative ingredients (“In some embodiments, the nutritional powders may comprise a compound selected from the group of beta-hydroxyl beta-methyl butyrate, L-leucine, beta-alanine, epigallocatechin probiotics, and combinations thereof”, emphasis added, para 00177). Since probiotics are optional, Weida does not require the presence of probiotics. Therefore, Weida is encompassed within the breadth of the negative limitation that “the infant formula does not contain any probiotic”. 
Additionally, the discussion of MPEP 2144.07. In the present case, Weida does not require the presence of probiotics. Therefore, the non-selection of probiotics as an optional alternative ingredient is encompassed within the breadth of the negative limitation that “the infant formula does not contain any probiotic”.
Regarding claim 14: Selecting potato protein as the protein means potato protein is the only protein source. The only protein source is 100% of the protein. Therefore, Weida is within the breadth of the recited “at least about 75% by weight of the total protein is potato protein”. 
Regarding claim 15: Weida discloses intact protein (not be hydrolyzed, para 00113), partially hydrolyzed protein (para 00113), and extensively hydrolyzed protein (hydrolyzed, para 00113). 
Regarding claim 16: Weida discloses free amino acids (para 00112). 
Regarding claim 17: Weida discloses the protein functions as an emulsifier (para 0040). Weida discloses potato protein (para 0012).  
Regarding claim 18: Weida discloses lactose (para 00156). 

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Weida et al., WO 2016/014519 A1; in view of Ao et al., US 2014/0242216 A1. 
Weida is relied on as above. Weida discloses the protein may be hydrolyzed (para 00113). Weida discloses free amino acids (para 00112).
Weida does not disclose feeding an infant with a cow’s milk allergy. 
Ao is drawn to formulas designed for individuals with certain protein allergies (abstract). Ao discloses nutritional compositions for infants with cow's milk protein allergy typically comprise a protein equivalent source, such as hydrolyzed protein, free amino acids or both (para 0035). Ao discloses infant formula comprising protein sources including potato protein (para 0042). 

As an alternative rationale: It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the un-disclosed allergy condition infant, as taught in Weida, with and infant who has a cow’s milk protein allergy, as taught in Ao, to obtain a process of feeding an infant who has a cow’s milk protein an infant formula. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of feeding an infant who has a cow’s milk protein allergy a formula that is appropriate for their allergy condition. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. One of ordinary skill in the art at the time the invention was filed would have been motivated to feed an infant who has a cow milk allergy a formula containing hydrolyzed proteins because nutritional compositions for infants with cow's milk protein allergy typically comprise a protein equivalent source, such as hydrolyzed protein, free amino acids or both (Ao, para 0035).

Response to Arguments
Applicant's arguments filed 6/8/2021 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619